DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-8 are pending and have been examined in this application. 
This communication is the first action on the merits.
As of the date of this action, no information disclosure statement has been filed on behalf of this case. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, and 5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vander Lind et al. (PGPub #2018/0118353).
Regarding claim 1, Vander Lind teaches a parachute deployment assembly for use with an aerial vehicle and a parachute, comprising: a lead line (302, and Paragraph 30, lines 1-8) having a first end and a second end (Paragraph 30, lines 1-8, and Paragraph 31, lines 15-19, and 204 as seen in figure 2A, 204 shows the tether connecting the parachute to the aircraft with a shock absorber), with the first end structured for attachment to the aerial vehicle (204 as seen in figure 2A, and Paragraph 30, lines 1-8, and Paragraph 31, lines 15-19); and an energy absorbing assembly (Paragraph 30, lines 1-8, and Paragraph 31, lines 1-19) having a first end or surface attached to the second end of the lead line (Paragraph 30, lines 1-8, and Paragraph 31, lines 15-19, and 204 as seen in figure 2A, 204 shows the tether connecting the parachute to the aircraft with a shock absorber) and a second end or surface structured for attachment to the parachute (Paragraph 30, lines 1-8, and Paragraph 31, lines 15-19, and 204 as seen in figure 2A, 204 shows the tether connecting the parachute to the aircraft with a shock absorber), the energy absorbing assembly comprising an elongate flexible filament (302 as seen in figures 3A, and 3B).
Regarding claim 5, Vander Lind teaches an aerial vehicle, comprising: a parachute (206); and a parachute deployment assembly that includes: a lead line (302, and Paragraph 30, lines 1-8) having a first end and a second end (Paragraph 30, lines 1-8, and Paragraph 31, lines 15-19, and 204 as seen in figure 2A, 204 shows the tether connecting the parachute to the aircraft with a shock absorber), with the first end attached to the aerial vehicle (204 as seen in figure 2A, and Paragraph 30, lines 1-8, and Paragraph 31, lines 15-19); and  10an energy absorbing assembly (Paragraph 30, lines 1-8, and Paragraph 31, lines 1-19) having a first end or surface attached to the second end of the lead line (Paragraph 30, lines 1-8, and Paragraph 31, lines 15-19, and 204 as seen in figure 2A, 204 shows the tether connecting the parachute to the aircraft with a shock absorber) and a second end or surface attached to the parachute (Paragraph 30, lines 1-8, and Paragraph 31, lines 15-19, and 204 as seen in figure 2A, 204 shows the tether connecting the parachute to the aircraft with a shock absorber), the energy absorbing assembly comprising an elongate flexible filament (302 as seen in figures 3A, and 3B).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Vander Lind et al. (PGPub #2018/0118353) in view of Tricau (US #1,935,339).
Regarding claim 2, Vander Lind teaches the parachute deployment assembly of claim 1, wherein the first and second ends structured to be attached to the second end of the lead line and to the parachute, respectively (Paragraph 30, lines 1-8, and Paragraph 31, lines 15-19, and 204 as seen in figure 2A, 204 shows the tether connecting the parachute to the aircraft with a shock absorber), but does not teach that the energy absorbing assembly has first and second ends attached together with rip-stitching, the first and second ends structured to be attached to the second end of the lead line and to the parachute, respectively, and structured to break apart in response to a load exerted by deployment of the parachute.  However, Tricau does teach that the energy absorbing assembly has first and second ends attached together with rip-stitching (B, and C as seen in figures 2, and 4, and Page 1, lines 70-96), and structured to break apart in response to a load exerted by deployment of the parachute (Page 1, lines 70-96).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the two ends connected together by rip-stitching that breaks apart when the parachute is deployed because Vander Lind and Tricau are both parachute systems with shock absorbers.  The motivation for having have the two ends connected together by rip-stitching that breaks apart when the parachute is deployed is that it allows the shock to be absorbed in small portions as each of the stitches is ruptured which makes the descent smoother.
Regarding claim 6, Vander Lind teaches the parachute deployment assembly of claim 5, wherein the first and second ends structured to be attached to the second end of the lead line and to the parachute, respectively (Paragraph 30, lines 1-8, and Paragraph 31, lines 15-19, and 204 as seen in figure 2A, 204 shows the tether connecting the parachute to the aircraft with a shock absorber), but does not teach that the energy absorbing assembly has first and second ends attached together with rip-stitching, the first and second ends structured to be attached to the second end of the lead line and to the parachute, respectively, and structured to break apart in response to a load exerted by deployment of the parachute.  However, Tricau does teach that the energy absorbing assembly has first and second ends attached together with rip-stitching (B, and C as seen in figures 2, and 4, and Page 1, lines 70-96), and structured to break apart in response to a load exerted by deployment of the parachute (Page 1, lines 70-96).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the two ends connected together by rip-stitching that breaks apart when the parachute is deployed because Vander Lind and Tricau are both parachute systems with shock absorbers.  The motivation for having have the two ends connected together by rip-stitching that breaks apart when the parachute is deployed is that it allows the shock to be absorbed in small portions as each of the stitches is ruptured which makes the descent smoother.
Claims 3, 4, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Vander Lind et al. (PGPub #2018/0118353) in view of Tricau (US #1,935,339), and Severance (US #2,422,440).
Regarding claim 3, Vander Lind teaches the parachute deployment assembly of claim 1, but does not teach that the energy absorbing assembly comprises an elastic filament with first and second ends stitched together with rip-stitching done in a straight or z-type pattern.  However, Tricau does teach that the energy absorbing assembly comprises an elongated filament with first and second ends stitched together with rip-stitching done in a straight or z-type pattern (B, and C as seen in figures 2, and 4, and Page 1, lines 70-96).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the energy absorbing assembly comprise an elongated filament that has its two ends stitched together with straight rip-stitching because Vander Lind and Tricau are both parachute systems with shock absorbers.  The motivation for having have the energy absorbing assembly comprise an elongated filament that has its two ends stitched together with straight rip-stitching is that it allows the shock to be absorbed in small portions as each of the stitches is ruptured which makes the descent smoother.  But Tricau does not teach that the elongate filament is elastic.
However, Severance does teach that the elongate filament is elastic (Column 1, lines 37-51, and 2 as seen in figure 4).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the elongate member be elastic because Vander Lind and Severance are both parachute systems that help manage the shock from opening the parachute.  The motivation for having the elongate member be elastic is that it allows the tether itself to help absorb some of the shock from opening the parachute which helps smooth out the deployment process.
Regarding claim 4, Vander Lind as modified by Tricau and Severance teaches the parachute deployment assembly of claim 3 wherein the elastic filament is folded over onto itself twice (302 as seen in figure 3A of Vander Lind), but Vander Lind does not teach that the filament is held in place with the rip-stitching.  However, Tricau does teach that the filament is held in place with the rip-stitching (B, and C as seen in figures 2, and 4, and Page 1, lines 70-96, and Page 2, lines 112-129, this teaches that multiple layers can all be stitched together).  It would have been obvious to one skilled in the art before 
Regarding claim 7, Vander Lind teaches the parachute deployment assembly of claim 5, but does not teach that the energy absorbing assembly comprises an elastic filament with first and second ends stitched together with rip-stitching done in a straight or z-type pattern.  However, Tricau does teach that the energy absorbing assembly comprises an elongated filament with first and second ends stitched together with rip-stitching done in a straight or z-type pattern (B, and C as seen in figures 2, and 4, and Page 1, lines 70-96).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the energy absorbing assembly comprise an elongated filament that has its two ends stitched together with straight rip-stitching because Vander Lind and Tricau are both parachute systems with shock absorbers.  The motivation for having have the energy absorbing assembly comprise an elongated filament that has its two ends stitched together with straight rip-stitching is that it allows the shock to be absorbed in small portions as each of the stitches is ruptured which makes the descent smoother.  But Tricau does not teach that the elongate filament is elastic.
However, Severance does teach that the elongate filament is elastic (Column 1, lines 37-51, and 2 as seen in figure 4).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the elongate member be elastic because Vander Lind and Severance are both parachute systems that help manage the shock from opening the parachute.  The motivation for having the elongate member be elastic is that it allows the tether itself to help absorb some of the shock from opening the parachute which helps smooth out the deployment process.
Regarding claim 8, Vander Lind as modified by Tricau and Severance teaches the parachute deployment assembly of claim 7, wherein the elastic filament is folded over onto itself twice (302 as seen in figure 3A of Vander Lind), but Vander Lind does not teach that the filament is held in place with the rip-stitching.  However, Tricau does teach that the filament is held in place with the rip-stitching (B, and C as seen in figures 2, and 4, and Page 1, lines 70-96, and Page 2, lines 112-129, this teaches that multiple layers can all be stitched together).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the filament held in place with the rip-stitching because Vander Lind and Tricau are both parachute systems with shock absorbers.  The motivation for having the filament held in place with the rip-stitching is that it allows the shock to be absorbed in small portions as each of the stitches is ruptured which makes the descent smoother.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LAWRENCE GMOSER whose telephone number is (571)270-5083.  The examiner can normally be reached on Mon - Thu 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/W.L.G./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647